PER CURIAM.
Appeal from a denial of a motion to vacate a judgment and sentence, pursuant to Rule 3.850, Fla.R.Crim.P. Appellant contends that a substitute judge sentenced him without becoming familiar with the case and that, therefore, the sentence is invalid.
This issue could have been raised on direct appeal and, thus, cannot be raised with a motion to vacate or set aside a judgment and conviction. Von Eberstein v. State, 270 So.2d 444 (Fla. 1st DCA 1972). Accordingly, the order of the trial court is AFFIRMED.
SMITH, Acting C. J., and ERVIN and MELVIN, JJ., concur.